DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 15, and 22-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilde (US Patent No. 3,029,083).
Regarding claim 1, the Wilde reference discloses an annular seal member comprising: 
a seal body (10) comprising a locating portion (e.g. portion at 12) locatable against a wall element of an offshore structure (Fig. 1), an inner surface (inner surface of 10), an outer surface (outer surface of 1) and a lip portion (30) that defines an open mouth of the seal member for receiving an elongate element therethrough (Fig. 2); wherein 
the seal body is locatable against the wall element such that when a static pressure acting on the outer surface of the seal body exceeds a static pressure acting 
Regarding claim 4, the Wilde reference discloses the seal body comprises a resilient material which deforms under the net positive pressure (Figs. 1,2).
Regarding claim 5, the Wilde reference discloses the locating portion comprises a flange portion (14).
Regarding claim 6, the Wilde reference discloses the flange portion comprises at least one recess region (e.g. recess of 20 shown in Fig. 2) that extends circumferentially around the flange (Fig. 1).
Regarding claim 15, the Wilde reference the lip portion comprises at least one lip recess region (e.g. recess of 30 show in Fig. 1) that extends circumferentially around an inner surface of the lip portion (Fig. 1).
Regarding claim 22, the Wilde reference discloses the seal body comprises a flexible tubular element (e.g. middle section of 10) which extends along a region of the seal body between the lip portion and a portion of the seal body which is locatable against the wall element (Figs. 1,2).
Regarding claim 24, the Wilde reference discloses the seal body defines a chamber (chamber of 10) through which, when received, the elongate element extends, the chamber is capable of receiving an annular hydrophilic sealing element, and the seal body is capable of constraining expansion of the hydrophilic sealing element within the chamber in at least one direction (Figs. 1,2).

Regarding claim 26, the Wilde reference discloses the seal body is capable of constraining expansion of the hydrophilic sealing element within the chamber in a direction which is perpendicular to the direction in which the cable extends through the chamber when received in the chamber (Figs. 1,2).

Claim(s) 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Evans et al. (US Pub. No. 2013/0082447).
Regarding claim 27, the Evans et al. (hereinafter Evans) reference discloses a sealing element (10) comprising a hydrophilic material (Para. [0030]), wherein at least a portion of the sealing element is helical (e.g. Figs. 3,4); and
the sealing element has free ends (Figs. 3,4) such that the sealing element is capable of being fitted to an elongate element by inserting the elongate element between a free end (e.g. top end) and an adjacent coil formed by a helical arrangement and then moving the elongate element between the coils until the elongate element exits from between the other free end (e.g. bottom end) and an adjacent coil so that the sealing element is wound around the elongate element (Figs. 3,4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Evans et al. (US Pub. No. 2013/0082447).
Regarding claims 7, 8, and 16, the Wilde reference discloses the invention substantially as claimed.
However, the Wilde reference fails to explicitly disclose a hydrophilic material.
The Evans et al. (hereinafter Evans) reference, a seal, discloses the addition of a hydrophilic material (Para. [0030]) in rubber (Para. [0038]).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the hydrophilic material in rubber in the Wilde reference, in view of the teachings of the Evans reference in order to effectively prevent intrusion of water.
Regarding claim 9, the Wilde reference, as modified in claim 8, discloses the invention substantially as claimed.
However, the modified Wilde reference fails to explicitly disclose the rubber comprises polychloroprene.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use polychloroprene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide optimal sealing life.  In re Leshin, 125 USPQ 416.
Regarding claim 10, the Wilde reference, as modified in claim 8, discloses the invention substantially as claimed.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use bentonite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide optimal sealing life.  In re Leshin, 125 USPQ 416.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde.
Regarding claim 23, the Wilde reference discloses the invention substantially as claimed.
However, the Wilde reference fails to explicitly disclose the flexible tubular element is at least 1m or at least 5m or at least 10m or at least 20m or at least 30m in length.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the length of the Wilde to be the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide a proper seal for differently sized elements. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 32, 34-36, and 38 are allowed.


Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the Wilde reference, the argument is not persuasive. Even an excessive amount of pressure would be capable of biasing the sealing element. The Wilde reference discloses all of the structural limitations of claim 1.
 The amendment to claim 1 only adds functional recitation. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.
With regards to the applicant’s argument of the rejection of claim 26, the argument is not persuasive because the Wilde reference discloses all of the structural limitations of the claims. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language.
With regards to the applicant’s argument of the rejection of claim 27, the argument is not persuasive because Fig. 3 of the Evans reference clearly depicts a helical embodiment, applicant is also directed to Para. [0024]). Applicant also argues that the hydrophilic element is not present in Fig. 5; however, Para. [0024], clearly disclose the addition of the material in some embodiments. Fig 3 of the Evans reference clearly shows a vertically stacked helical body that is similar to the current disclosure.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675